UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


PARIS EROLD,                                      §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-29
                                                  §
LIEUTENANT BROWNSFELD,                            §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Paris Erold, proceeding pro se, filed this civil rights lawsuit. The court referred

this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court. The magistrate judge has submitted a Report

and Recommendation of United States Magistrate Judge recommending this lawsuit be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                               ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.


         SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
